DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, claim 1 recites, inter alia, “the housing” in line 12. It is unclear if “the housing”, as recited in line 12 is in reference to “a first housing” as recited in line 5, or is in reference to “a second housing” as recited in line 7, or is in reference to “a housing blowing discharge portion” as recited in line 11, or to a different “housing” altogether. Claims 2-16 are further rejected for dependence upon a rejected claim.
In re claim 2, in line 3 of claim 2, the ending punctuation is a semicolon, instead of a period. The use of a semicolon indicates that the statement in claim 2 is to be continued, where as the use of a period would indicate that the statement has concluded. However, there are not any additional limitations following the semicolon recited in line 3, and as such, it is unclear if the claim has actually concluded, or if there were additional limitations that were intended to be part of the claim. Claims 3-8 are further rejected for dependence upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Te Hsiang (U.S. 20200187574).
In re claim 1, Te Hsiang discloses a neckband fan comprising: 
a band (fig. 1b; pair of flexible arms 2 and aluminum sheet 1; [0035]), forming an elongated shape from a first end (where 2 is coupled to 3, as shown in fig. 1b) to a second end (where 2 is coupled to 3 on opposite side, as shown in fig. 1b), the band being bent or unfolded (as shown in figs. 1b, 9, and 10); and 
a head (3; [0037]), coupled to the first end and the second end of the band, the head including: 
a first housing (as shown in fig. 5, 8; inside portion (facing user) of fixed plastic fan case 31; [0037]; see annotated fig. 1 below), coupled to the band (as shown in fig. 2; [0037]) and forming a space in the first housing (as shown in fig. 5; note: space shown for internal components); 
a bracket (fig. 5, 8; part of plastic fan case 31; see annotated fig. 1 below), accommodated in the first housing (as suggested by annotated fig. 1 below) and coupled to (connected to) the first housing; 
a second housing (as shown in fig. 5, 8; outside portion (facing away from user) of fixed plastic fan case 31; [0037]; see annotated fig. 1 below), coupled to the first housing and the bracket (as shown in at least fig. 2, 5); and 
a wind unit (fig. 5, 8; cooling fan 32; [0037]; see annotated fig. 1 below) accommodated in the bracket (as suggested by annotated fig. 1 below) and configured to generate a wind (inherent), 
wherein the bracket is disposed between the first housing and the second housing (as shown in fig. 5, 8; see annotated fig. 1 below), 
wherein the wind generated by the wind unit, 
passes through a blowing discharge opening formed in the bracket (as shown in annotated fig. 1 below), 
passes through a housing blowing discharge portion formed in the housing (as shown in annotated fig. 1 below), and 
is discharged to an outside of the head (as shown in annotated fig. 1 below, and suggested by [0015; 0017]).

    PNG
    media_image1.png
    637
    712
    media_image1.png
    Greyscale

Fig. 1.	Annotated Fig. 8 of Te Hsiang

In re claim 2, Te Hsiang teaches the neckband fan of claim 1, and further teaches wherein the bracket includes: 
a first bracket on which the wind unit is mounted (as shown in annotated fig. 1 above); and 
a second bracket (fig. 6; note screw posts on second bracket on 31 (not labeled), above part 252) coupled to the first bracket (via 31) and facing the second housing (as suggested via fig. 6 and fig. 8);
In re claim 3, Te Hsiang teaches the neckband fan of claim 2, and further teaches wherein the wind unit includes: 
a fan module (fig. 5, 8; blade portion of cooling fan 32; annotated fig. 1 above)  configured to receive the rotational force and rotate ([0015] states that air from the cooling fans can be directed, which implies that the cooling fans provides an air flow).
Te Hsiang is silent about 
a motor mounted on the first bracket and configured to generate a rotational force; and
a fan connected to the motor;
However, a motor is considered to be necessarily present in order to cause the fan blade to rotate (via a mechanical connection) resulting in the movement of air, ([0039] states that the fan is electrically powered, and [0015] states that air from the cooling fans can be directed, which implies that the cooling fans provides an air flow).

In re claim 9, Te Hsiang teaches the neckband fan of claim 1, and further teaches wherein the first housing includes 
a housing band coupling portion (fig. 6; 252; [0038]; see also fig. 1a and fig. 5) in which an end of the band is accommodated and coupled (via. 242).
In re claim 10, Te Hsiang teaches the neckband fan of claim 9, and further teaches wherein the band includes: 
a skin (fig. 7b-7c; rubber shell 26; [0037]; see also fig. 5) having an elongated shape from the first end to the second end and forming an empty space therein (as suggested in fig. 5 and [0037]); and 
a core (fixing brackets 23, 24, hose 22; [0038]) having an elongated shape from the first end to the second end and surrounded by the skin (as suggested via fig. 5 and fig. 7c), the core being bent or unfolded (as shown in fig. 9).
In re claim 11, Te Hsiang teaches the neckband fan of claim 10, and further teaches wherein the housing band coupling portion includes: 
a skin coupling portion (left end and right end as shown in fig. 7c) in which an end of the skin is accommodated and coupled (as shown in fig. 1a, fig. 5-6, and fig. 7c); and 
a core coupling portion (fig. 5; one end of arm is coupled via plastic bracket 21, other end of arm is coupled via plastic bracket 25; [0037]) in which an end of the core is accommodated and coupled (as shown in fig. 1a, fig. 5-6, and fig. 7c).
In re claim 12, Te Hsiang teaches the neckband fan of claim 11, and further teaches wherein the skin coupling portion has an elongated shape along a perimeter of the first housing (as shown in fig. 2).
In re claim 13, Te Hsiang teaches the neckband fan of claim 11, and further teaches wherein the core coupling portion is accommodated in the skin coupling portion (as suggested in fig. 5 and 7c).
In re claim 14, Te Hsiang teaches the neckband fan of claim 1, and further teaches wherein the head includes: 
a battery (fig. 8; power bank 33; [0039]; as shown in annotated fig. 1 above) accommodated in the second housing (as shown in annotated fig. 1 above); and 
a controller (fig. 8; circuit control PCB 34; [0039]) accommodated in the second housing and connected to the battery and the wind unit ([0039]; control circuit is connected to power bank and fan), wherein the controller is configured to receive an electric power from the battery and deliver the electric power to the wind unit (via. cooling switch 36; [0039]).

In re claim 16, Te Hsiang teaches the neckband fan of claim 1, and further teaches wherein when the wind unit operates, the first housing defines an air gap forming a passage through which an air is introduced from an outside of the first housing (as shown in annotated fig. 1 above), wherein the air gap is adjacent to a motor (note: motor is considered to be necessarily present) included in the wind unit (as shown in annotated fig. 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Te Hsiang (U.S. 20200187574).
In re claim 15, Te Hsiang teaches the neckband fan of claim 1, and further teaches wherein the head includes: 
a first head (fig. 1b; right side 3) connected to the first end (right side where 2 is coupled to 3, as shown in fig. 1b); and 
a second head (fig. 1b; left side 3) connected to the second end (left side where 2 is coupled to 3, as shown in fig. 1b), the second head including a  battery (fig. 8; power bank 33; [0039]; as shown in annotated fig. 1 above) and a controller (fig. 8; circuit control PCB 34; [0039]), wherein an electric wire connected  to the second head along the band and is connected to the controller ([0039]; control circuit is connected to power bank and fan).
Te Hsiang lacks 
the first head including a  battery connected to the second head along the band and is connected to the controller.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to simply connect an additional battery, mutatis mutandis, and locating this additional battery in the first head, in a similar manner as the battery present in the second head, since it has been held that mere duplication of the essential working parts of a device (in this case a battery) involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as being rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and including all of the limitations of the base claim and any intervening claims.

Reasons for indication of Allowable Subject Matter
In re claim 4, claim 4 requires, inter alia, 
a first bracket inner plate on which the motor is mounted; 
a first bracket outer plate positioned outside the first bracket inner plate; 
a first bracket bridge connecting the first bracket inner plate to the first bracket outer plate; and 
a first bracket opening defined by 
the first bracket inner plate, 
the first bracket outer plate, and 
the first bracket bridge. 
In re claim 7, claim 7 requires, inter alia, 
a second bracket outer plate positioned opposite the first bracket; and 
a first rib coupler formed on the second bracket outer plate.
The claimed features recited above, regarding claims 4 and 7, were not found in the art, nor would the above features be considered a reasonable modification in view of the prior art of record. Claims 5-6 and 8 depend upon claims 4 and 7 respectively, and thus would be allowable for substantially the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747